Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 1 of 32 PageID #: 82




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


      CHINA SOUTHERN AIRLINES CO., LTD.,

              Plaintiff,

      v.

      THE PORT AUTHORITY OF NEW YORK           SECOND AMENDED
      AND NEW JERSEY, SWISSPORT USA, INC., COMPLAINT
      DELTA AIR LINES, INC., JFK INTERNATIONAL
      AIR TERMINAL LLC, and KUWAIT AIRWAYS 1:18-cv-07454 (RJD) (VMS)
      CORPORATION,

             Defendants.



           Plaintiff CHINA SOUTHERN AIRLINES CO., LTD. (“CSA”), complaining of the

 defendants THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY, SWISSPORT

 USA, INC., DELTA AIR LINES, INC., JFK INTERNATIONAL AIR TERMINAL LLC, and

 KUWAIT AIRWAYS CORPORATION (collectively, “Defendants”), alleges in this Second

 Amended Complaint as follows:

                                    NATURE OF THE ACTION

 1.        This is an action to recover money damages in connection with a) an indemnity claim for

           alleged property damage to a Kuwait Airways 777-300ER aircraft 9K-AOC (“the Kuwait

           Aircraft”) and b) property and related damage to Plaintiff CSA’s 777-300ER aircraft

           bearing registration number B-7185 (“the CSA Aircraft”), all of which arose from an

           accident at John F. Kennedy International Airport in Queens, New York (“JFK Airport”)

           on January 5, 2018 (“the Accident”), as well as to recover lost profits, fees, costs and

           expenses in connection with the Accident and property damage.




                                                   1
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 2 of 32 PageID #: 83




                                     JURISDICTION AND VENUE

 2.    Plaintiff is a foreign corporation with its principal place of business in China.

 3.    Plaintiff is authorized to do business in the United States and the State of New York.

 4.    Defendant The Port Authority of New York and New Jersey (“Defendant Port

       Authority”) is a bi-state transportation agency that manages inter alia certain airports

       in the New York metropolitan area, including JFK Airport.

 5.    At all relevant times, Defendant Port Authority was and has been continuously doing

       business in the States of New York and New Jersey.

 6.    Defendant Swissport USA, Inc. (“Defendant Swissport”) is a Delaware corporation that

       provides inter alia cargo services, ramp handling, gate services and aircraft maintenance at

       airports worldwide, including JFK airport.

 7.    At all relevant times, Defendant Swissport was and has been continuously doing business

       in the State of New York.

 8.    Defendant Delta Air Lines, Inc. (“Defendant Delta”) is a Delaware corporation that

       operates and provides inter alia flights and ground control services at airports worldwide,

       including JFK airport.

 9.    At all relevant times, Defendant Delta was and has been continuously doing business in the

       State of New York.

 10.   Defendant JFK International Air Terminal LLC (“Defendant JFKIAT”) is a New York

       limited liability company that operates Terminal 4 at JFK airport.

 11.   At all relevant times, Defendant JFKIAT was and has been continuously doing business in

       the State of New York.

 12.   At all relevant times, Kuwait Airways Corporation (“Defendant Kuwait”) was and has been



                                                  2
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 3 of 32 PageID #: 84




       an agency and/or instrumentality of the foreign state of Kuwait, as defined by 28 U.S.C.

       §1603(b).

 13.   At all relevant times, Defendant Kuwait was and has been owned 100 percent by the

       government of the nation state of Kuwait.

 14.   By virtue of being an agency or instrumentality of a foreign state, Defendant Kuwait was

       and has been at all relevant times a foreign state, as defined by 28 U.S.C. §1603(a).

 15.   At all relevant times, Defendant Kuwait was and has been continuously doing business in

       the State of New York.

 16.   At all relevant times, Defendant Kuwait was and has been an airline that operates flights at

       airports worldwide, including JFK airport.

 17.   At all relevant times, Defendant Kuwait was and has carried on commercial activity in the

       United States as defined by 28 U.S.C. §1603(d) in the form of a regular course of

       commercial conduct by operating flights into and out of airports in the United States,

       including JFK Airport.

 18.   The parking of the Kuwait Aircraft at Hardstand 63 and its partial obstruction of Taxiway

       BB was part of the commercial activity carried on by Defendant Kuwait in the United

       States.

 19.   Defendant Kuwait prior to and as of the time of the Accident carried on commercial activity

       other than in the United States, including but not limited to the direction, control and

       operation of the Kuwait Aircraft.

 20.   The parking of the Kuwait Aircraft at Hardstand 63 and its partial obstruction of Taxiway

       BB was performed in connection with the commercial activities of Kuwait outside the

       United States.



                                                3
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 4 of 32 PageID #: 85




 21.   The cockpit crew and other personnel of Defendant Kuwait aboard the Kuwait Aircraft,

       and all other personnel of Kuwait who caused or contributed to the Kuwait Aircraft parking

       at Hardstand 63 and partially obstructing Taxiway BB, acted within the scope of their office

       and employment at all relevant times.

 22.   This action is based upon a commercial activity carried on by defendant Kuwait in the

       United States, namely the regular course of operating flights into and out of airports in

       the United States, including JFK Airport, and the Kuwait Aircraft parking at Hardstand

       63 and partially obstructing Taxiway BB.

 23.   This action is based upon an act performed in the United States by Defendant Kuwait,

       namely the Kuwait Aircraft landing at JFK Airport and parking at Hardstand 63 and

       partially obstructing Taxiway BB, in connection with a commercial activity carried on by

       defendant Kuwait outside the United States, namely the direction and control of operation

       of the Kuwait Aircraft by agents of defendant Kuwait in locations outside the United States.

 24.   This action is for money damages sought against Defendant Kuwait for damage to and loss

       of property occurring in the United States caused by the tortious acts and omissions of

       defendant Kuwait and its officials and employees, all of whom did so while acting within

       the scope and office of their employment.

 25.   This Court has jurisdiction over Defendant Kuwait pursuant to 28 U.S.C. 1330 based on it

       being a foreign state as defined by 28 U.S.C. 1603(a) and not being entitled to immunity

       under 28 U.S.C. 1605-1607 or under any applicable international agreements.

 26.   This Court has jurisdiction over all parties other than Kuwait pursuant to 28 U.S.C. §

       1332 as the citizenship of the parties is diverse and the amount in controversy exceeds

       Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.



                                                4
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 5 of 32 PageID #: 86




 27.   This Court has in personam jurisdiction over all Defendants pursuant to New York

       Civil Practice Law and Rules sections 301 and 302. Defendants conduct business in

       the State of New York in connection with the provision of services for common

       carriers, airport operations, and airport safety.

 28.   This Court has in personam jurisdiction over Defendant Kuwait also by virtue of service of

       process pursuant to 28 U.S.C. 1330(b) and 28 U.S.C. 1608.

 29.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), and 65 McKinney's

       Cons. Laws of NY § 7106.

                            FACTS COMMON TO ALL CLAIMS

 30.   On January 5, 2018, the CSA Aircraft was legally authorized to be present within JFK

       Airport.

 31.   On January 5, 2018 the CSA Aircraft was being towed by defendant Swissport.

 32.   On January 5, 2018, defendant Kuwait’s Aircraft was located at an area of JFK Airport

       designated by a particular number and remote from Terminal 4, namely a “hardstand”

       bearing number 63.

 33.   On January 5, 2018, Defendant Swissport was hired by Kuwait Airways and/or other

       entities to move the Kuwait Aircraft into and out of Hardstand 63 in a manner that would

       not cause damage to the Kuwait Aircraft and would not cause damage to other aircraft.

 34.   As of the time of the Accident and prior thereto, the Kuwait Aircraft was parked at

       Hardstand 63 in such a manner as the nosewheel was not at the stop mark designated on

       the ground for B777-300 aircraft.

 35.   As of the time of the Accident and prior thereto, agents of defendant The Port

       Authority, including but not limited to defendant JFKIAT and defendant Delta (“the



                                                5
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 6 of 32 PageID #: 87




       Agents”), were under its employ, direction, control, supervision and contractual

       obligation with regard to the instructions communicated to aircraft concerning

       movement at JFK Airport, including the CSA Aircraft and Kuwait Aircraft.

 36.   As of the time of the Accident and prior thereto, the Agents instructed that the Kuwait

       Aircraft park at Hardstand 63.

 37.   As of the time of the Accident, the Kuwait Aircraft was partially obstructing Taxiway BB.

 38.   As of the time of the Accident, defendant the Port Authority and/or defendant JFKIAT

       controlled the design, maintenance, and designation of hardstands at JFK Airport.

 39.   As of the time of the Accident, Defendants knew or should have known that a B777-300

       located in Hardstand 63 with its nosewheel at the designated stop mark cannot obtain

       complete access to all cargo doors due to the placement of a light pole in the ground.

 40.   As of the time of the Accident, Defendants did or should have communicated to the Agents

       that a B777-300 located in Hardstand 63 with its nosewheel at the designated stop mark

       cannot obtain complete access to all cargo doors due to the placement of a light pole in the

       ground.

 41.   No Defendant communicated to CSA or to the persons performing the towing of the CSA

       Aircraft, via NOTAM or other means, that the Kuwait Aircraft was partially obstructing

       Taxiway BB.

 42.   As of the time of the Accident, a B777-300 located at Hardstand 63 with its nosewheel at

       the designated stopmark precluded access to one of the forward cargo/other doors due to

       the placement of a light pole in the ground.

 43.   As of the time of the Accident and prior thereto, Defendants knew or should have known

       that, as a result of the manner in which the Kuwait Aircraft was parked at Hardstand 63,



                                                 6
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 7 of 32 PageID #: 88




       the Kuwait Aircraft was obstructing part of Taxiway BB.

 44.   Prior to the Accident, Defendants knew or should have known that the Kuwait Aircraft

       required more lighting, linepersons with illuminated wands and/or other means of making

       the Kuwait Aircraft visible to persons operating the Aircraft on Taxiway BB than would

       otherwise be necessary had the Kuwait Aircraft not been obstructing Taxiway BB.

 45.   Prior to the Accident, the Agents instructed that defendant Swissport tow the CSA Aircraft

       through Taxiway BB in order to park at Hardstand 73.

 46.   Prior to instructing defendant Swissport to move the CSA Aircraft through Taxiway BB,

       one or more of the Agents closed or attempted to close Taxiway BB to aircraft in excess of

       Category III and limited Taxiway BB to only A320 and B737 aircraft.

 47.   Prior to directing that defendant Swissport bring the CSA Aircraft onto Taxiway BB, the

       Agents knew or should have known that aircraft in excess of Category III should not

       traverse Taxiway BB due to the Kuwait Aircraft obstruction.

 48.   While defendant Swissport was towing the CSA Aircraft on Taxiway BB, and given the

       manner in which the Kuwait Aircraft was obstructing Taxiway BB, Defendants knew or

       should have known that the CSA Aircraft would come into contact with the Kuwait

       Aircraft.

 49.   While the Kuwait Aircraft was parked at Hardstand 63, Defendants knew or should have

       known that, as a result of the manner in which the Kuwait Aircraft was obstructing Taxiway

       BB, the likelihood of another aircraft coming into contact with the Kuwait Aircraft was

       greatly increased.

 50.   While the CSA Aircraft was being towed by Swissport on Taxiway BB, the CSA

       Aircraft came into contact with the Kuwait Aircraft.



                                               7
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 8 of 32 PageID #: 89




 51.   The contact between the CSA Aircraft and the Kuwait Aircraft caused damage to the CSA

       Aircraft.

 52.   Kuwait Airways has alleged in a letter of claim to CSA that the contact between the Kuwait

       Aircraft and CSA Aircraft caused damage to the Kuwait Aircraft in an amount in excess of

       $12,000,000.00 (twelve million United States dollars) and that Kuwait intends to seek

       recovery of the alleged damages from Plaintiff CSA.

 53.   CSA filed a Notice of Claim with Defendant Port Authority on October 23, 2018, thereby

       satisfying the statutory requirement for service of notice before initiation of a lawsuit

       against Defendant Port Authority.

                    FIRST CAUSE OF ACTION - BREACH OF CONTRACT
                           (as against defendant the Port Authority)

 54.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs number “l” through “53” with the same force and effect as if more fully set forth

       herein.

 55.   At all times relevant, written agreements have been and continue to be in full force and

       effect as between Plaintiff CSA and Defendant Port Authority and/or the Agents with

       regard to, among other things, the use, occupancy, right of passage, operation and related

       fees in connection with certain taxiways, hardstands and other areas at JFK Airport.

 56.   Pursuant to those agreements, CSA, has the right of ingress and egress by means of

       existing taxiways.

 57.   By virtue of these agreements, Defendant Port Authority and/or the Agents were obligated

       to ensure, among other things, safe passage, ingress and egress through Taxiway BB and to

       Hardstand 73.

 58.   Defendant Port Authority acting by and through the Agents failed to secure the safe


                                                8
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 9 of 32 PageID #: 90




       passage, ingress and egress through Taxiway BB and to Hardstand 73 as it was obligated

       to do by these agreements.

 59.   Defendant Port Authority’s failure to hire, supervise, direct and control competent agents

       with regard to the traversing of Taxiway BB, where CSA was directed by the Agents to taxi

       the CSA Aircraft, was the cause of the Accident and damages sustained by Plaintiff.

 60.   Defendant Port Authority’s failure to hire, supervise, direct and control competent agents

       with regard to the traversing of Taxiway BB and failure to secure the safe passage, ingress

       and egress of the CSA Aircraft was a material breach of those agreements between CSA

       and Defendant Port Authority and/or the Agents, which agreements entitled CSA to the use,

       occupancy, right of passage, and operation upon the taxiways, including Taxiway BB.

 61.   The breaches of the agreements by Defendant Port Authority and/or the Agents was the

       cause in fact and legal cause of the Accident and damages sustained by Plaintiff.

 62.   CSA performed all conditions precedent, covenants, and promises in accordance with the

       terms and conditions of the parties’ agreements.

 63.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

       but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

       eight hundred United States Dollars) for damage to property, diminution in value of the

       CSA Aircraft, and business interruption, in addition to CSA’s alleged liability to Kuwait

       Airways for the damage alleged to the Kuwait Aircraft, together with interest and costs.

                         SECOND CAUSE OF ACTION- NEGLIGENCE
                            (as against defendant the Port Authority)

 64.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs numbered “1” through “63” with the same force and effect as if more fully set

       forth at length herein.


                                                9
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 10 of 32 PageID #: 91




 65.   Defendant Port Authority directed, authorized, permitted and/or did not prevent the Agents

       from instructing the CSA Aircraft to traverse Taxiway BB at a time when Defendant Port

       Authority and/or the Agents knew or should have known that Taxiway BB was obstructed

       by the Kuwait Aircraft and/or closed to aircraft greater than Category III and/or open only

       to A320 and B737 aircraft.

 66.   Defendant Port Authority failed to advise and/or notify Plaintiff CSA and/or its agents that

       Taxiway BB was obstructed by the Kuwait Aircraft, open for only aircraft Category III or

       less and/or open only to A320 and B737 aircraft.

 67.   Defendant Port Authority's act and omissions of directing, authorizing, permitting and not

       preventing the Agents from instructing the CSA Aircraft to traverse Taxiway BB at a time

       when Defendant Port Authority and/or the Agents knew or should have known that

       Taxiway BB was obstructed by the Kuwait Aircraft and/or closed to aircraft greater than

       Category III and/or open only to A320 and B737 aircraft caused the Accident and the

       damages to Plaintiff CSA claimed herein.

 68.   Accordingly, Defendant Port Authority negligently performed its duties in connection with

       the use of Taxiway BB, and negligently failed to hire, direct, oversee, supervise and

       coordinate the activities of the Agents with regard to the use of Taxiway BB and other

       taxiways at JFK Airport, which caused the Accident and damages to Plaintiff CSA claimed

       herein.

 69.   Defendant Port Authority also failed to design and/or implement the usage of hardstands in

       a reasonable and prudent manner for the aircraft that it and/or the Agents instructed to use

       the hardstands, including the placement of a B777-300 at Hardstand 63, and thereby caused

       the obstruction of the Kuwait Aircraft into Taxiway BB, the Accident and the damages



                                                10
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 11 of 32 PageID #: 92




       claimed by Plaintiff CSA herein.

 70.   The foregoing acts and omissions of Defendant Port Authority and/or the Agents

       proximately caused the Accident and the damages sustained by CSA.

 71.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

       but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

       eight hundred United States Dollars) for damage to property, diminution in value of the

       CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

       to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

       and costs.

                       THIRD CAUSE OF ACTION – GROSS NEGLIGENCE
                            (as against defendant the Port Authority)

 72.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs numbered “1” through “71”, with the same force and effect as if more fully set

       forth at length herein.

 73.   Defendant Port Authority failed to design and/or implement the usage of hardstands in a

       manner such that the aircraft that it and/or the Agents instructed to use the hardstands,

       including the placement of a B777-300 at Hardstand 63, would not cause an obstruction of

       Taxiway BB.

 74.   The Port Authority upon implementing the usage of Hardstand 63 for B777-300 aircraft

       whereby such aircraft would knowingly obstruct Taxiway BB was reckless and acted in

       complete disregard of safety for persons and property.

 75.   The Port Authority’s implementing the usage of Hardstand 63 for B777-300 aircraft

       whereby such aircraft would knowingly obstruct Taxiway BB constituted gross negligence.

 76.   The foregoing acts and omissions of Defendant Port Authority proximately caused the


                                                 11
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 12 of 32 PageID #: 93




       Accident and the damages sustained by CSA.

 77.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

       but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

       eight hundred United States Dollars) for damage to property, diminution in value of the

       CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

       to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

       and costs.

                    FOURTH CAUSE OF ACTION - BREACH OF CONTRACT
                              (as against defendant Swissport)

 78.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs number “l” through “77” with the same force and effect as if more fully set forth

       herein.

 79.   At all times relevant, a written agreement has been and continues to be in full force and

       effect as between Plaintiff CSA and Defendant Swissport (“the Swissport Agreement”)

       with regard to, among other things, cargo services, ramp handling, gate services and aircraft

       maintenance provided by Swissport at JFK Airport.

 80.   Pursuant to the Swissport Agreement, Swissport agreed to provide safe and secure ground

       handling services, coordinate with all third-parties at JFK airport, and to ensure that CSA’s

       service standards would be met.

 81.   By virtue of the Swissport Agreement, Defendant Swissport was obligated to ensure,

       among other things, safe passage, ingress and egress through Taxiway BB and to Hardstand

       73.

 82.   Defendant Swissport failed to secure the safe passage, ingress and egress through Taxiway

       BB and to Hardstand 73.


                                                 12
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 13 of 32 PageID #: 94




 83.   Defendant Swissport’s failure to secure the safe passage, ingress and egress of the CSA

       Aircraft through Taxiway BB was the cause of the Accident and damages sustained by

       Plaintiff.

 84.   Defendant Swissport’s failure to secure the safe passage, ingress and egress of the CSA

       Aircraft through Taxiway BB was a material breach of the Swissport Agreement.

 85.   The breach of the Swissport Agreement by Defendant Swissport was the cause in fact and

       legal cause of the Accident and damages sustained by Plaintiff.

 86.   CSA performed all conditions precedent, covenants, and promises in accordance with the

       terms and conditions of the Swissport Agreement.

 87.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

       but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

       eight hundred United States Dollars) for damage to property, diminution in value of the

       CSA Aircraft, and business interruption, in addition to CSA’s alleged liability to Kuwait

       Airways for the damage alleged to the Kuwait Aircraft, together with interest and costs.

                           FIFTH CAUSE OF ACTION- NEGLIGENCE
                                 (as against defendant Swissport)

 88.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs numbered “1” through “87”, with the same force and effect as if more fully set

       forth at length herein.

 89.   Defendant Swissport owed a duty to Plaintiff CSA to move the CSA Aircraft and park

       and/or move the Kuwait Aircraft in such a manner so that the two aircraft would not come

       into contact.

 90.   Defendant Swissport failed to move the CSA Aircraft and park and/or move the Kuwait

       Aircraft in such a manner that the two aircraft would not come into contact.


                                               13
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 14 of 32 PageID #: 95




 91.   Swissport failed to park and/or tow and/or locate the Kuwait Aircraft in such a manner that

       the Kuwait Aircraft would not obstruct Taxiway BB.

 92.   Defendant Swissport’s acts and omissions of permitting and not preventing the CSA

       Aircraft to traverse Taxiway BB, at a time when Defendant Swissport knew or should have

       known that Taxiway BB was obstructed by the Kuwait Aircraft and/or closed to aircraft

       greater than Category III and/or open only to A320 and B737 aircraft, caused the Accident

       and damages to Plaintiff CSA.

 93.   Defendant Swissport was negligent by its acts and omissions in connection with the

       placement of the Kuwait Aircraft, the towing of the CSA Aircraft, the use of Taxiway BB,

       and its failure to secure the safe and secure ground handling of the CSA Aircraft through

       Taxiway BB and other taxiways at JFK Airport, all of which caused the Accident and

       damages to Plaintiff CSA.

 94.   The foregoing acts and omissions of Defendant Swissport proximately caused the Accident

       and the damages sustained by CSA.

 95.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

       but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

       eight hundred United States Dollars) for damage to property, diminution in value of the

       CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

       to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

       and costs.

                      SIXTH CAUSE OF ACTION – NEGLIGENCE PER SE
                               (as against defendant Swissport)

 96.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

       paragraphs numbered “1” through “95”, with the same force and effect as if more fully set


                                                 14
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 15 of 32 PageID #: 96




        forth at length herein.

 97.    Section 245(1) of the New York General Business Law prohibits the operation of an aircraft

        in a careless or reckless manner so as to endanger the life or property of others.

 98.    Swissport’s movement of the CSA Aircraft and placement and/or movement of the Kuwait

        Aircraft constituted careless and reckless operation of one or both aircraft that endangered

        the life and/or property of others.

 99.    Swissport’s careless and reckless operation of one or both aircraft was the proximate cause

        of the Accident and the damages sustained by CSA.

 100.   Swissport’s acts and omissions with regard to either or both aircraft violated Section 245(1)

        of the General Business Law of New York.

 101.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

        eight hundred United States Dollars) for damage to property, diminution in value of the

        CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

        to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

        and costs.

                      SEVENTH CAUSE OF ACTION – GROSS NEGLIGENCE
                               (as against defendant Swissport)

 102.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs numbered “1” through “101”, with the same force and effect as if more fully set

        forth at length herein.

 103.   Defendant Swissport owed a duty to Plaintiff CSA to provide safe and secure ground

        handling of the CSA Aircraft in light of the fact that Taxiway BB was obstructed by other

        Swissport personnel who were responsible for the Kuwait Aircraft and all of whom knew


                                                  15
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 16 of 32 PageID #: 97




        that Taxiway BB was open for only aircraft of Category III or less and/or open only to A320

        and B737 aircraft.

 104.   Swissport knowingly obstructed Taxiway BB to other aircraft by its placement of the

        Kuwait Aircraft at Hardstand 63.

 105.   Defendant Swissport, while knowing that Taxiway BB was obstructed by the Kuwait

        Aircraft, was reckless and acted in complete disregard of safety for persons and property

        by proceeding down Taxiway BB with the CSA Aircraft.

 106.   Defendant Swissport’s towing of the CSA Aircraft down Taxiway BB while knowing that

        it was obstructed by the Kuwait Aircraft constituted gross negligence.

 107.   Swissport’s knowing and reckless placement of the Kuwait Aircraft into Taxiway BB and

        its failure to adequately warn CSA and/or the persons towing the CSA Aircraft constituted

        gross negligence.

 108.   The foregoing acts and omissions of Defendant Swissport proximately caused the Accident

        and the damages sustained by CSA.

 109.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

        eight hundred United States Dollars) for damage to property, diminution in value of the

        CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

        to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

        and costs.

                     EIGHTH CAUSE OF ACTION - BREACH OF CONTRACT
                                (as against defendant Delta)

 110.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs number “l” through “109” with the same force and effect as if more fully set


                                                  16
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 17 of 32 PageID #: 98




        forth herein.

 111.   At all times relevant, a written agreement has been and continues to be in full force and

        effect as between The Port Authority and/or JFKIAT and Defendant Delta (“the Delta

        Agreement”) with regard to, among other things, the ground handling, communications

        with aircraft, use, occupancy, right of passage, operation and related fees in connection with

        certain taxiways, hardstands and other areas at JFK Airport.

 112.   At all times relevant, a written agreement has been and continues to be in effect between

        CSA and JFKIAT (“the JFKIAT Agreement”) which references various obligations and

        duties owed by Delta.

 113.   Pursuant to the Delta Agreement and/or the JFKIAT Agreements, CSA has the right of

        ingress and egress by means of existing taxiways.

 114.   By virtue of the Delta Agreement and/or the JFKIAT Agreement, Defendant Delta was

        obligated to ensure, among other things, safe passage, ingress and egress through Taxiway

        BB and to Hardstand 73 of the CSA Aircraft.

 115.   CSA was a third party beneficiary of the Delta Agreement and entitled to various rights and

        benefits at JFK Airport.

 116.   Defendant Delta failed to secure the safe passage, ingress and egress through Taxiway BB

        and to Hardstand 73 of the CSA Aircraft.

 117.   By virtue of the Delta and/or JFKIAT Agreements, Delta was obligated to maintain

        Taxiway BB free of obstructions caused by aircraft not parked at a hardstand per the

        nosewheel stop line designations.

 118.   Defendant Delta’s failure to hire, supervise, direct and control competent employees with

        regard to the traversing of Taxiway BB and failure to secure the safe passage, ingress and



                                                  17
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 18 of 32 PageID #: 99




        egress of the CSA Aircraft was a material breach of the Delta Agreement and/or the

        JFKIAT Agreement.

 119.   The breaches of the Delta and/or JFKIAT Agreements by Defendant Delta was the cause

        in fact and legal cause of the Accident and damages sustained by Plaintiff.

 120.   CSA performed all conditions precedent, covenants, and promises in accordance with the

        terms and conditions of applicable agreements.

 121.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

        eight hundred United States Dollars) for damage to property, diminution in value of the

        CSA Aircraft, and business interruption, in addition to CSA’s alleged liability to Kuwait

        Airways for the damage alleged to the Kuwait Aircraft, together with interest and costs.

                            NINTH CAUSE OF ACTION- NEGLIGENCE
                                   (as against defendant Delta)

 122.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs numbered “1” through “121”, with the same force and effect as if more fully set

        forth at length herein.

 123.   Defendant Delta owed a duty to Plaintiff CSA to prevent the CSA Aircraft from traversing

        Taxiway BB at a time when Defendant Delta knew or should have known that Taxiway BB

        was obstructed by the Kuwait Aircraft and/or closed to aircraft greater than Category III

        and/or open only to A320 and B737 aircraft.

 124.   Defendant Delta failed to advise and/or notify Plaintiff CSA and/or its agents that Taxiway

        BB was obstructed by the Kuwait Aircraft, open for only aircraft Category III or less and/or

        open only to A320 and B737 aircraft.

 125.   Defendant Delta’s acts and omissions of directing, authorizing, permitting and not


                                                 18
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 19 of 32 PageID #: 100




         preventing the CSA Aircraft to traverse Taxiway BB at a time when Defendant Delta knew

         or should have known that Taxiway BB was obstructed by the Kuwait Aircraft and/or

         closed to aircraft greater than Category III and/or open only to A320 and B737 aircraft

         caused the Accident and the damages to Plaintiff CSA claimed herein.

  126.   Accordingly, Defendant Delta negligently performed its duties in connection with the use

         of Taxiway BB, and negligently failed to hire, direct, oversee, supervise and coordinate the

         activities of its employees with regard to the use of Taxiway BB and other taxiways at JFK

         Airport, which caused the Accident and damages to Plaintiff CSA claimed herein.

  127.   The foregoing acts and omissions of Defendant Delta proximately caused the Accident and

         the damages sustained by CSA.

  128.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

         to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

         and costs.

                        TENTH CAUSE OF ACTION – GROSS NEGLIGENCE
                                 (as against defendant Delta)

  129.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “128”, with the same force and effect as if more fully set

         forth at length herein.

  130.   Defendant Delta failed to coordinate, instruct, and/or implement protocols for the usage of

         hardstands in a manner such that the aircraft that it and/or others instructed to use the

         hardstands, including the placement of a B777-300 at Hardstand 63, would not cause an


                                                   19
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 20 of 32 PageID #: 101




         obstruction of Taxiway BB.

  131.   Delta instructed the CSA Aircraft to traverse Taxiway BB at the time that Delta knew

         Taxiway BB was closed to aircraft greater than Category III and/or open only to A320 and

         B737 aircraft.

  132.   Defendant Delta, upon implementing the usage of Hardstand 63 for B777-300 aircraft

         whereby such aircraft would knowingly obstruct Taxiway BB, acted recklessly with

         complete disregard of safety for persons and property.

  133.   Defendant Delta’s implementing the usage of Hardstand 63 for B777-300 aircraft whereby

         such aircraft would knowingly obstruct Taxiway BB constituted gross negligence.

  134.   Delta’s instruction to the CSA Aircraft to traverse Taxiway BB and the lack of warning of

         the Kuwait Aircraft obstruction, at a time when Delta knew the Kuwait Aircraft was

         obstructing Taxiway BB, constituted gross negligence.

  135.   The foregoing acts and omissions of Defendant Delta proximately caused the Accident and

         the damages sustained by CSA.

  136.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

         to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

         and costs.

                      ELEVENTH CAUSE OF ACTION - BREACH OF CONTRACT
                                 (as against defendant JFKIAT)

  137.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs number “l” through “136” with the same force and effect as if more fully set


                                                   20
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 21 of 32 PageID #: 102




         forth herein.

  138.   At all times relevant, a written agreement has been and continues to be in full force and

         effect as between Plaintiff CSA and Defendant JFKIAT with regard to, among other things,

         the use, occupancy, right of passage, operation and related fees in connection with certain

         taxiways, hardstands and other areas at JFK Airport.

  139.   Pursuant to the agreement, CSA, has the right of ingress and egress by means of existing

         taxiways.

  140.   By virtue of the agreement, Defendant JFKIAT was obligated to ensure, among other

         things, safe passage, ingress and egress through Taxiway BB and to Hardstand 73.

  141.   Defendant JFKIAT failed to secure the safe passage, ingress and egress through Taxiway

         BB and to Hardstand 73 as it was obligated to do by the agreement.

  142.   Defendant JFKIAT’s failure to hire, supervise, direct and control competent employees

         with regard to the traversing of Taxiway BB, where CSA was directed to taxi the CSA

         Aircraft, was the cause of the Accident and damages sustained by Plaintiff.

  143.   Defendant JFKIAT’s failure to hire, supervise, direct and control competent employees

         with regard to the traversing of Taxiway BB and failure to secure the safe passage, ingress

         and egress of the CSA Aircraft was a material breach of the agreement between CSA and

         Defendant JFKIAT.

  144.   The breaches of the agreement by Defendant JFKIAT was the cause in fact and legal cause

         of the Accident and damages sustained by Plaintiff.

  145.   CSA performed all conditions precedent, covenants, and promises in accordance with the

         terms and conditions of the parties' agreement.

  146.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,



                                                 21
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 22 of 32 PageID #: 103




         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, in addition to CSA’s alleged liability to Kuwait

         Airways for the damage alleged to the Kuwait Aircraft, together with interest and costs.

                          TWELFTH CAUSE OF ACTION- NEGLIGENCE
                                (as against defendant JFKIAT)

  147.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “146”, with the same force and effect as if more fully set

         forth at length herein.

  148.   Defendant JFKIAT owed a duty to Plaintiff CSA to prevent the CSA Aircraft from

         traversing Taxiway BB at a time when Defendant JFKIAT knew or should have known that

         Taxiway BB was obstructed by the Kuwait Aircraft and/or closed to aircraft greater than

         Category III and/or open only to A320 and B737 aircraft.

  149.   Defendant JFKIAT failed to advise and/or notify Plaintiff CSA and/or its agents that

         Taxiway BB was obstructed by the Kuwait Aircraft, open for only aircraft Category III or

         less and/or open only to A320 and B737 aircraft.

  150.   Defendant JFKIAT’s acts and omissions of directing, authorizing, permitting and not

         preventing the CSA Aircraft to traverse Taxiway BB at a time when Defendant JFKIAT

         knew or should have known that Taxiway BB was obstructed by the Kuwait Aircraft and/or

         closed to aircraft greater than Category III and/or open only to A320 and B737 aircraft

         caused the Accident and the damages to Plaintiff CSA claimed herein.

  151.   Accordingly, Defendant JFKIAT negligently performed its duties in connection with the

         use of Taxiway BB, and negligently failed to hire, direct, oversee, supervise and coordinate

         the activities of its employees with regard to the use of Taxiway BB and other taxiways at


                                                  22
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 23 of 32 PageID #: 104




         JFK Airport, which caused the Accident and damages to Plaintiff CSA claimed herein.

  152.   Defendant JFKIAT also failed to design and/or implement the usage of hardstands in a

         reasonable and prudent manner for the aircraft that it and/or the Agents instructed to use

         the hardstands, including the placement of a B777-300 at Hardstand 63, and thereby caused

         the obstruction of the Kuwait Aircraft into Taxiway BB, the Accident and the damages

         claimed by Plaintiff CSA herein.

  153.   The foregoing acts and omissions of Defendant JFKIAT proximately caused the Accident

         and the damages sustained by CSA.

  154.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

         to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

         and costs.

                      THIRTEENTH CAUSE OF ACTION – GROSS NEGLIGENCE
                                 (as against defendant JFKIAT)

  155.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “154”, with the same force and effect as if more fully set

         forth at length herein.

  156.   Defendant JFKIAT failed to design and/or implement the usage of hardstands in a manner

         such that the aircraft that it instructed to use the hardstands, including the placement of a

         B777-300 at Hardstand 63, would not cause an obstruction of Taxiway BB.

  157.   JFKIAT instructed the CSA Aircraft to traverse Taxiway BB at the time that JFKIAT knew

         Taxiway BB was closed to aircraft greater than Category III and/or open only to A320 and


                                                   23
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 24 of 32 PageID #: 105




         B737 aircraft.

  158.   Defendant JFKIAT upon implementing the usage of Hardstand 63 for B777-300 aircraft

         whereby such aircraft would knowingly obstruct Taxiway BB was reckless and acted in

         complete disregard of safety for persons and property.

  159.   Defendant JFKIAT’s implementing the usage of Hardstand 63 for B777-300 aircraft

         whereby such aircraft would knowingly obstruct Taxiway BB constituted gross negligence.

  160.   JFKIAT’s instruction to the CSA Aircraft to traverse Taxiway BB and lack of warning of

         the Kuwait Aircraft obstruction, at the time when JFKIAT knew the Kuwait Aircraft was

         obstructing Taxiway BB, constituted gross negligence.

  161.   The foregoing acts and omissions of Defendant JFKIAT proximately caused the Accident

         and the damages sustained by CSA.

  162.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, in addition to the alleged liability of Plaintiff CSA

         to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with interest

         and costs.

                          FOURTEENTH CAUSE OF ACTION- NEGLIGENCE
                                  (as against defendant Kuwait)

  163.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “162”, with the same force and effect as if more fully set

         forth at length herein.

  164.   As of the time of the Accident and prior thereto, the Kuwait Aircraft was parked at

         Hardstand 63 in such a manner as the nosewheel was not at the stop mark designated on


                                                   24
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 25 of 32 PageID #: 106




          the ground for B777-300 aircraft.

  165.    Defendant Kuwait knew or should have known that as a result of the manner in which the

          Kuwait Aircraft was parked in Hardstand 63, Taxiway BB was partially obstructed by the

          Kuwait Aircraft.

  166.    Defendant Kuwait owed a duty to other aircraft operators, including CSA, to provide

          adequate warning of the partial obstruction of Taxiway BB caused by the Kuwait Aircraft.

  167.    Given the manner in which it was parked in Hardstand 63, Defendant Kuwait failed to

          advise and/or notify Plaintiff CSA and or its agents and/or other third parties in an adequate

          manner that Taxiway BB was obstructed by the Kuwait Aircraft.

  168.    Defendant Kuwait’s acts and omissions of obstructing Taxiway BB and failing to instruct,

          and/or notify and/or coordinate with Plaintiff CSA and/or its agents and/or other third

          parties concerning the manner in which its B777-300 was parked in Hardstand 63 caused

          the Accident and the damages to Plaintiff CSA claimed herein.

  169.    Accordingly, Defendant Kuwait negligently performed its duties in connection with the use

          Hardstand 63 and Taxiway BB, and negligently failed to advise, notify and/or coordinate

          its activities and movements with regard to the use of Hardstand 63, Taxiway BB and other

          taxiways at JFK Airport, which caused the Accident and damages to Plaintiff CSA claimed

          herein.

  170.    The foregoing acts and omissions of Defendant Kuwait proximately caused the Accident

          and the damages sustained by CSA.

   171.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

          but in amount not less than $2,423,800.00 (two million four hundred twenty-three eight

          hundred thousand United States Dollars) for damage to property, diminution in value of



                                                    25
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 26 of 32 PageID #: 107




         the CSA Aircraft, and business interruption, together with interest and costs.

                   FIFTEENTH CAUSE OF ACTION – NEGLIGENCE PER SE
                               (as against defendant Kuwait)

  172.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “171”, with the same force and effect as if more fully set

         forth at length herein.

  173.   Section 245(1) of the New York General Business Law prohibits the operation of an aircraft

         in a careless or reckless manner so as to endanger the life or property of others.

  174.   Defendant Kuwait and/or its agents’ placement and/or movement of the Kuwait Aircraft

         constituted careless and reckless operation of that aircraft that endangered the life and/or

         property of others.

  175.   Defendant Kuwait’s careless and reckless operation of its aircraft was the proximate cause

         of the Accident and the damages sustained by CSA.

  176.   Defendant Kuwait’s acts and omissions with regard to its aircraft violated Section 245(1)

         of the General Business Law of New York.

  177.   Section 245(10)(b) of the New York Business Law requires between the hours of sunset

         and sunrise that all aircraft parked or moved within or in dangerous proximity to that part

         of any airport used for, or available to, night flight operations be clearly illuminated or

         lighted unless the aircraft is parked or moved in an area with obstruction lights.

  178.   The Kuwait Aircraft prior to and at the time of the Accident was parked in and/or in

         dangerous proximity to, between the hours or sunset and sunrise, that part of JFK Airport

         used for and/or available to night flight operations, including but not limited to Taxiway

         BB.

  179.   The Kuwait Aircraft prior to and at the time of the Accident was not clearly illuminated


                                                   26
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 27 of 32 PageID #: 108




         and lighted.

  180.   The area in which the Kuwait Aircraft was parked was not illuminated by obstruction lights.

  181.   The tail of the Kuwait Aircraft that created an obstruction into Taxiway BB was not

         illuminated by obstruction lights.

  182.   The failure of Defendant Kuwait to illuminate and light clearly the Kuwait Aircraft was the

         proximate cause of the Accident and the damages sustained by CSA.

  183.   Defendant Kuwait’s acts and omissions with regard to lack of clear illumination and

         lighting of the Kuwait Aircraft violated Section 245(10)(b) of the New York Business Law.

  184.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, together with interest and costs.

                    SIXTEENTH CAUSE OF ACTION- GROSS NEGLIGENCE
                               (as against defendant Kuwait)

  185.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

         paragraphs numbered “1” through “184”, with the same force and effect as if more fully set

         forth at length herein.

  186.   As of the time of the Accident and prior thereto, the Kuwait Aircraft was parked at

         Hardstand 63 in such a manner as the nosewheel was not at the stop mark designated on

         the ground for B777-300 aircraft.

  187.   Given the manner in which the Kuwait Aircraft was parked, Defendant Kuwait knew that

         its aircraft was obstructing Taxiway BB.

  188.   Kuwait owed a duty to other aircraft operators, including CSA, to warn of the partial

         obstruction of Taxiway BB caused by the Kuwait Aircraft.


                                                    27
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 28 of 32 PageID #: 109




  189.   Defendant Kuwait failed to warn, coordinate, instruct, and/or implement appropriate

         measures so that its aircraft would not cause an obstruction of Taxiway BB.

  190.   Defendant Kuwait, in knowingly obstructing Taxiway BB, acted recklessly and with

         complete disregard of safety for persons and property.

  191.   Defendant Kuwait’s knowing obstruction of Taxiway BB and its failure to rectify the

         manner in which its Aircraft was parked constituted gross negligence.

  192.   Defendant Kuwait’s knowing obstruction of Taxiway BB at a time in which it knew that

         the likelihood of another aircraft coming into contact with the Kuwait Aircraft was greatly

         increased constituted gross negligence.

  193.   The foregoing acts and omissions of Defendant Kuwait proximately caused the Accident

         and the damages sustained by CSA.

  194.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

         but in amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

         eight hundred United States Dollars) for damage to property, diminution in value of the

         CSA Aircraft, and business interruption, together with interest and costs.

         WHEREFORE, Plaintiff CSA demands judgment as follows:

         a. On the First Cause of Action, damages in an amount to be determined at trial, but in

             amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

             United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

             Aircraft, and business interruption, in addition to reimbursement of any payment for

             damage alleged to the Kuwait Aircraft, together with interest and costs, and

         b. On the Second Cause of Action, damages in an amount to be determined at trial, but

             in amount not less than $2,423,800.00 (two million four hundred twenty-three



                                                   28
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 29 of 32 PageID #: 110




           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, in addition to reimbursement of any

           payment for damage alleged to the Kuwait Aircraft, together with interest and costs,

        c. On the Third Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        d. On the Fourth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        e. On the Fifth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        f. On the Sixth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,




                                               29
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 30 of 32 PageID #: 111




        g. On the Seventh Cause of Action, damages in an amount to be determined at trial, but

           in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, in addition to reimbursement of any

           payment for damage alleged to the Kuwait Aircraft, together with interest and costs,

        h. On the Eighth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        i. On the Ninth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        j. On the Tenth Cause of Action, damages in an amount to be determined at trial, but in

           amount not less than $2,423,800.00 (two million four hundred twenty-three thousand

           United States Dollars) for damage to the CSA Aircraft, diminution in value of the CSA

           Aircraft, and business interruption, in addition to reimbursement of any payment for

           damage alleged to the Kuwait Aircraft, together with interest and costs,

        k. On the Eleventh Cause of Action, damages in an amount to be determined at trial, but

           in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value




                                               30
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 31 of 32 PageID #: 112




           of the CSA Aircraft, and business interruption, in addition to reimbursement of any

           payment for damage alleged to the Kuwait Aircraft, together with interest and costs,

        l. On the Twelfth Cause of Action, damages in an amount to be determined at trial, but

           in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, in addition to reimbursement of any

           payment for damage alleged to the Kuwait Aircraft, together with interest and costs,

        m. On the Thirteenth Cause of Action, damages in an amount to be determined at trial,

           but in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, in addition to reimbursement of any

           payment for damage alleged to the Kuwait Aircraft, together with interest and costs,

        n. On the Fourteenth Cause of Action, damages in an amount to be determined at trial,

           but in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, together with interest and costs,

        o. On the Fifteenth Cause of Action, damages in an amount to be determined at trial, but

           in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value

           of the CSA Aircraft, and business interruption, together with interest and costs,

        p. On the Sixteenth Cause of Action, damages in an amount to be determined at trial, but

           in amount not less than $2,423,800.00 (two million four hundred twenty-three

           thousand United States Dollars) for damage to the CSA Aircraft, diminution in value




                                               31
Case 1:18-cv-07454-RPK-VMS Document 21 Filed 05/01/19 Page 32 of 32 PageID #: 113




           of the CSA Aircraft, and business interruption, together with interest and costs,

        and that Plaintiff be granted such other, further and different relief as this court may deem

        just, proper and equitable.

        PLAINTIFF DEMANDS TRIAL BY JURY as to all parties other than Defendant Kuwait.

        Dated: May 1, 2019
               New York, New York


                                              LEADER BERKON COLAO
                                              & SILVERSTEIN LLP

                                      By:     /s/ Raymond L. Mariani
                                              RAYMOND L. MARIANI
                                              rmariani@leaderberkon.com
                                              BRIAN K. CIFUENTES
                                              bcifuentes@leaderberkon.com
                                              630 Third Avenue
                                              New York, New York 10017
                                              P (212) 486-2400
                                              F (212) 486-3099




                                                 32
